


EXHIBIT 10.1




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (this “Agreement”) made this 29th day of May,
2015, among John Goodhew (the “Seller”), Albert Mitrani (the “Buyer”) and
Bespoke Tricycles, Inc., a Nevada corporation (the "Company").




WHEREAS, the Company is a corporation subject to the reporting requirements of
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the shares of Common Stock are eligible for quotation on the OTC QB
(the “OTCQB”) under the symbol “BPSR”; and




WHEREAS, Seller owns 7,500,000 shares (the “Shares”) of common stock, par value
$.001 per share (the “Common Stock”), of the Company, representing 87.8% of the
issued and outstanding share capital of the Company on a fully diluted basis;
and




WHEREAS, Buyer desires to purchase from the Seller, and the Seller desires to
sell to the Buyer the Shares, on the terms and conditions of this Agreement; and




WHEREAS, immediately following the closing of the purchase of the Shares, the
outstanding securities of the Company shall be 8,540,000 shares of Common Stock
consisting of (a) 7,500,000 shares of Common Stock owned by Buyer, and (b)
1,040,000 shares of Common Stock owned by the Company's other stockholders.




NOW, THEREFORE, in consideration of the promises and the mutual covenants,
representations and warranties contained herein, the parties hereto do hereby
agree as follows:




1.

SALE OF SHARES.

1.1

Share Purchase.  Subject to the terms and conditions of this Agreement, at the
Closing (as defined in Section 2.1 below) to be held pursuant to Section 2
below, the Seller shall sell, assign, transfer, convey and deliver to Buyer, and
Buyer shall purchase and acquire from the Seller, good and marketable title to
the Shares, free and clear of all mortgages, liens, encumbrances, claims,
equities and obligations to other persons of every kind and character, except
that the Shares are “restricted securities” as defined in the Securities Act of
1933, as amended (the “Securities Act”).  

The purchase price for the Shares shall be $40,000, payable to the Seller (the
“Purchase Price”) one year from the Closing Date (as defined in Section 2.1
below).

1.2

Post-Closing Capital Structure.  Immediately following the Closing there shall
be no outstanding securities, including without limitation, any warrants,
options or any other convertible securities, of the Company except 8,540,000
shares of Common Stock consisting of (a) 7,500,000 owned by Buyer; and (b)
1,040,000 shares of Common Stock owned by at least 27 other stockholders of the
Company. The Shares being sold to the Buyer from the Seller in this private
transaction represent an equity ownership of 87.8% on a fully diluted basis.














--------------------------------------------------------------------------------




2.

THE CLOSING



A.   



2.1

Place and Time.  The closing of the sale and purchase of the Shares (the
“Closing”) shall take place at the offices of David Lubin & Associates, PLLC,
108 S. Franklin Avenue, Suite 10, Valley Stream, N.Y. 11580 within two (2)
business days after the date on which all of the conditions and obligations of
the Parties as set forth in Articles 7 and 8 of this Agreement shall have been
substantially satisfied in all material respects or otherwise duly waived, or on
such other date and at such other place and date as the Buyer and the Seller may
hereafter agree upon in writing (such date of the Closing being referred to
herein as the “Closing Date”).



2.2        



Deliveries by the Seller.  At the Closing, the Seller shall deliver to Buyer
certificate(s) duly endorsed in blank or accompanied by stock powers duly
executed in blank,  representing the 7,500,000 Shares, signature medallion
guaranteed, and all other documents, instruments and writings required (or
reasonably requested by the Buyer and/or its counsel), by this Agreement to be
delivered by the Seller at the Closing.



2.3        



Deliveries by the Seller and the Company.  At the Closing, the Seller and/or the
Company shall deliver to the Buyer the following:

(a)

A certificate issued by the Nevada Secretary of State as to the good standing of
the Company, dated within two days of the Closing Date;

(b)

A true and complete copy of the Articles of Incorporation of the Company as in
effect as of the date of the Closing, certified by the Secretary of State of
Nevada;

(c)

A true and correct copy of the By-Laws of the Company as in effect as of the
date of the Closing, certified by the Secretary of the Company;

(d)

Notarized board resolutions authorizing all transactions contemplated by this
Agreement, including, without limitation with respect to the appointment of the
Buyer as the sole officer and as a director as provided for in Section 7.7
below;

(e)

Notarized executed resignation of Seller as an officer of the Company, being
effective as of the Closing Date;

(f)

Copies of all bank statements of the Company;

(g)

Notification from the Internal Revenue Service evidencing the EIN of the
Company;

(h)

Evidence that the Company’s Report on Form 10-Q for the quarter ended April 30,
2015 (the “Form 10-Q”) was filed with the Securities and Exchange Commission
(the “SEC”) on or before June 15, 2015;

(i)

Copies of all correspondence between the Company and the SEC,





2










--------------------------------------------------------------------------------

FINRA and any other regulatory agency;

(j)

Copy of CUSIP confirmation indicating current CUSIP number;

(k)

Release to the Company from the Seller of all liabilities and claims;

(l)

Certified list of the stockholders from the transfer agent of the Company;

(m)

The Company’s original minute books containing the resolutions and actions by
written consent of the directors and stockholders of the Company and the
Company’s other original books and records, including the Company’s financial
and accounting records (including the Company’s general ledger), work papers,
all banking records and filing codes (including SEC EDGAR filing codes,
including without limitation, the passphrase of the Company) in whatever media
they exist, including paper and electronic media; and

(n)

All other documents, instruments and writings required by this Agreement to be
delivered by the Company at the Closing, all of the Company’s original books of
account and record, and any other documents or records relating to the Company’s
business reasonably requested by Buyer in connection with this Agreement.

3.

REPRESENTATIONS AND WARRANTIES OF THE SELLER AND COMPANY

The Seller and the Company, jointly and severally, represent, warrant and
covenant to and with Buyer, both as of the date of this Agreement and as of the
Closing Date, as an inducement to Buyer to enter into this Agreement and to
consummate the transaction contemplated hereby as follows:

3.1

Authorization of Agreement.  The Company and the Seller are fully able,
authorized and empowered to execute and deliver this Agreement and any other
agreement or instrument contemplated by this Agreement and to perform their
respective covenants and agreements hereunder and thereunder.  This Agreement
and any such other agreement or instrument, upon execution and delivery by the
Seller and the Company (and assuming due execution and delivery hereof and
thereof by the other parties hereto and thereto), will constitute a valid and
legally binding obligation of the Seller and the Company, in each case
enforceable against each of them in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Company and the Seller under or by virtue of this Agreement or such other
agreement or instrument.

3.2

Ownership of the Shares.  The Seller is the record and beneficial owner of the
Shares.  The Seller holds the Shares free and clear of any lien, pledge,
encumbrance, charge, security interest, claim or right of another and has the
absolute right to sell and transfer the Shares to the Buyer as provided in this
Agreement without the consent of any other person or entity.  Upon transfer of
the Shares to Buyer hereunder, Buyer will acquire good and marketable





3










--------------------------------------------------------------------------------

title to the Shares free and clear of any lien, pledge, encumbrance, charge,
security interest, claim or right of another, other than applicable securities
laws.

3.3

No Breach.  Neither the execution and delivery of this Agreement nor compliance
by the Company and/or the Seller with any of the provisions hereof nor the
consummation of the transactions and actions contemplated hereby will:

(a)

violate or conflict with any provision of the Articles of Incorporation or
By-Laws of the Company;

(b)

violate or, alone or with notice of the passage of time, result in the breach or
termination of, or otherwise give any contracting party the right to terminate,
or declare a default under, the terms of any agreement or other document or
undertaking, oral or written to which the Seller and/or the Company is a party
or by which any of them or any of their respective properties or assets may be
bound;

(c)

result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Seller and/or the Company;

(d)

violate any statute, ordinance, regulation judgment, order, injunction, decree
or award of any court or governmental or quasi governmental agency against, or
binding upon the Seller and/or the Company or upon any of their respective
properties or assets; or

(e)

violate any law or regulation of any jurisdiction relating to the Seller and/or
the Company or any of their respective assets or properties.

3.4

Obligations; Authorizations.  Neither the Company nor the Seller are (i) in
violation of any judgment, order, injunction, award or decree which is binding
on any of them or any of their assets, properties, operations or business which
violation, by itself or in conjunction with any other such violation, would
materially and adversely affect the consummation of the transaction contemplated
hereby; or (ii) in violation of any law or regulation or any other requirement
of any governmental body, court or arbitrator relating to him or it, or to his
or its assets, operations or businesses which violation, by itself or in
conjunction with other violations of any other law, regulation or other
requirement, would materially adversely affect the consummation of the
transaction contemplated hereby.

3.5

Consents.  There are no consents necessary or required from any third parties,
including, but not limited to, governmental or other regulatory agencies,
federal, state or municipal, required to be received by or on the part of the
Company and the Seller for the execution and delivery of this Agreement and the
performance of their respective obligations hereunder. The Seller shall file a
Form 4 and Schedule 13D amendment immediately upon Closing.

3.6

SEC Reports.  The Company has filed and will file in a timely manner with the
Securities and Exchange Commission (the “SEC”) all reports required to be filed
and is “current” in its reporting obligations (collectively, and including
without limitation the Form 10-Q to be filed by the Company subsequent to the
date of this Agreement, the “SEC Reports”).  As





4










--------------------------------------------------------------------------------

of their respective dates, the SEC Reports comply in all material respects with
the requirements of the Exchange Act and the rules and regulations promulgated
thereunder and none of the SEC Reports contained an untrue statement of a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Reports, and
none of the SEC Reports, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  None of
the statements made in any such SEC Reports is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof).  The Company
has not received any communication from the SEC, FINRA or any other regulatory
authority regarding any SEC Report or any disclosure contained therein.

3.7

Financial Statements.  The financial statements (the “Financial Statements” of
the Company included in the SEC Reports (including in each case the related
notes thereto), including without limitation, the financial statements included
in the Form 10-Q, (i) are in accordance with the books and records of the
Company, (ii) are correct and complete in all material respects, (iii) present
fairly the financial position and results of operations of the Company as of the
respective dates indicated (subject, in the case of unaudited statements, to
normal, recurring adjustments, none of which were material) and (iv) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis (“GAAP”). As of their respective dates, the Financial
Statements complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  

3.8

Organization.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has full power and
authority to own, lease and operate its properties and to carry on its business
as now being and as heretofore conducted.  Aside from its wholly-owned
subsidiary, Bespoke Tricycles, Ltd., a company organized under the Laws of
England and Wales, the Company is not qualified or licensed to do business as a
foreign corporation in any other jurisdiction and neither the location of its
assets nor the nature of its business requires it to be so qualified.

3.9

Capitalization.  The total authorized and issued capital stock of the Company as
of the date of this Agreement is 90,000,000 authorized and 8,540,000 outstanding
shares of Common Stock, and no shares of preferred stock authorized or issued.
 All of the issued and outstanding shares of Common Stock are duly authorized
and validly issued and outstanding, fully paid and non-assessable.  There are no
subscriptions, options, warrants, convertible or exchangeable securities or
other rights' agreements or commitments (oral or otherwise) obligating the
Company to issue any shares of its capital stock or other securities. No shares
of capital stock of the Buyer are subject to preemptive rights or any other
similar rights.  There are (i) no outstanding options, warrants, debentures,
notes, rights to subscribe for, puts, calls, rights of first refusal,
agreements, understandings, claims or other commitments or rights of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for any





5










--------------------------------------------------------------------------------

shares of capital stock of the Company or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company,
(ii) no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act, and (iii)
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or any agreement providing any such rights).




3.10

Liabilities. On the date hereof, there are no liabilities, debts or obligations
of the Company, whether accrued, absolute, contingent or otherwise, that are not
reflected in the Financial Statements. Attached to this Agreement as Schedule
3.10 is a list of all liabilities, debts and obligations of the Company (the
“Liabilities”). As of the Closing Date, the Company will pay in full all
Liabilities and will have no direct or indirect Liabilities, including without
limitation, any amounts owed to its transfer agent, Edgar filing agent,
accountants, auditors, counsel or any other person.

3.11

Shell Company.  The Company is not and has never been a "shell company", as
defined in Rule 12b-2 of the Exchange Act.

3.12

Actions and Proceedings.  Neither the Seller nor the Company is a subject to any
outstanding orders, writs, injunctions or decrees of any court or arbitration
tribunal or any governmental department, commission, board, agency or
instrumentality, domestic or foreign, against, involving or affecting the
business, properties or employees of the Company or the Seller’s right to enter
into, execute and perform this Agreement (or any of the transactions
contemplated hereby).  There are no actions, suits, claims or legal,
administrative or arbitration proceedings or investigations, including any
warranty or product liability claims (whether or not the defense thereof or
liabilities in respect thereof are covered by policies of insurance) relating to
or arising out of the business, properties or employees of the Company pending
or, to the best knowledge of the Company and the Seller, threatened against or
affecting the Company.

3.13

Compliance with Laws. The Company has complied in all respects with all laws,
ordinances, regulations and orders applicable to the conduct of its business,
including all laws relating to environmental matters, employees and working
conditions.

3.14

Bank Accounts and Credit Cards.  At Closing, the Company will not have any bank
account, safe deposit box or credit or charge cards.

3.15

Stockholders.  To be provided at Closing is a current stockholder list as
provided by the Company’s transfer agent. The Company and the Seller each
represent and warrant that there are no other stockholders of the Company, and
no other person who owns or controls the shares of the Company, other than as
indicated on said stockholder list.

3.16

Subsidiaries.  Aside from Bespoke Tricycles, Ltd., there are no corporations,
partnerships or other business entities controlled by the Company.  As used
herein, “controlled by” means (i) the ownership of not less than fifty (50%)
percent of the voting securities or other interests of a corporation,
partnership or other business entity, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a corporation, partnership or other business entity, whether through
the ownership of voting shares, by contract or otherwise.  The Company has not
made any investments in, nor





6










--------------------------------------------------------------------------------

does it own, any of the capital stock of, or any other proprietary interest in,
any other corporation, partnership or other business entity.

3.17

Litigation, Compliance with Law.  There are no actions, suits, proceedings, or
governmental investigations (or any investigation of any self-regulatory
organization) relating to the Company or to any of its properties, assets or
businesses pending or, to the best of its knowledge, threatened, or any order,
injunction, award or decree outstanding against the Company or against or
relating to any of its properties, assets or businesses.  The Company is not in
violation of any law, regulation, ordinance, order, injunction, decree, award or
other requirements of any governmental body, court or arbitrator relating to its
properties, assets or business.

3.18

Agreements and Obligations; Performance.  The Company is not a party to, or
bound by any: (i) contract, arrangements, commitment or understanding; (ii)
contractual obligation or contractual liability of any kind to any person; (iii)
contract, arrangement, commitment or understanding with a potential or actual
customer or any officer, employee, stockholder, director, representative or
agent thereof; (iv) contract for the purchase or sale of any materials, products
or supplies; (v) contract of employment with any officer or employee; (vi)
deferred compensation, bonus or incentive plan or agreement; (vii) management or
consulting agreement; (viii) lease for real or personal property (including
borrowings thereon), license or royalty agreement; (ix) union or other
collective bargaining agreement; (x) agreement, commitment or understanding
relating to any Liability; (xi) contract involving aggregate payments or
receipts of any amount of funds; (xii) contract containing covenants limiting
the freedom of the Company to engage or compete in any line of business or with
any person in any geographic area; (xiii) contract or opinion relating to the
acquisition or sale of any business; (xiv) voting trust agreement or similar
stockholders' agreement; and/or (xiv) other contract, agreement, commitment or
understanding which affects its securities or any of its properties, assets or
business.

3.19

Permits and Licenses.  The Company is in compliance in all respects with all
requirements, standards and procedures of the federal, state, local and foreign
governmental bodies which issued such permits, licenses, orders, franchises and
approvals.

3.20

Employee Benefit Plans.  The Company does not maintain and is not required to
make contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Sections 4(2) and 4(1) of the Employee Retirement Income
Security Act of 1974, as amended).

3.21

Trading.  The shares of Common Stock are quoted on the OTCQB under the symbol
“BPSR” and the shares of Common Stock are eligible for deposit with the DTC.
 Actual sales of shares of Common Stock have taken place in the over-the-counter
market and have been reported on the OTCQB.  The Company has not received any
correspondence and/or notice (nor has any reason to believe it will in the
future receive) regarding the continued eligibility of the Common Stock to be
quoted on the OTCQB or deposited with the DTC.

3.22

Insurance.  The Company has no insurance policies.  The Company does not provide
any insurance.





7










--------------------------------------------------------------------------------



3.23

Disclosure. Neither this Agreement, nor any certificate, exhibit, or other
written document or statement, furnished to the Buyer by the Seller and/or the
Company in connection with the transactions contemplated by this Agreement
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact necessary to be stated in order to make the
statements contained herein or therein not misleading.

4.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Company and the Seller, both as of the date
of this Agreement and as of the date of the Closing, as follows:

4.1

Authorization of Agreement.  The Buyer is fully able, authorized and empowered
to execute and deliver this Agreement, and any other agreement or instrument
contemplated by this Agreement, and to perform his obligations contemplated
hereby and thereby. This Agreement, and any such other agreement or instrument,
upon execution and delivery by Buyer (and assuming due execution and delivery
hereof and thereof by the other parties hereto and thereto), will constitute the
legal, valid and binding obligation of each of the Buyer, in each case
enforceable against him in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors' rights generally and by legal and equitable limitations on the
availability of specific performance and other equitable remedies against the
Buyer under or by virtue of this Agreement or such other agreement or
instrument.

4.2

No Buyer Defaults.  Neither the execution and delivery of this Agreement, nor
the consummation of the transaction contemplated hereby, will (i) violate,
conflict with or result in the breach or termination of, or otherwise give any
other contracting party the right to terminate, or constitute a default under
the terms of, any mortgage, bond, indenture or material agreement to which the
Buyer is a party or by which the Buyer or his property or assets may be bound or
materially affected, (ii) violate any judgment, order, injunction, decree or
award of any court, administrative agency or governmental body against, or
binding upon, the Buyer or upon the property of the Buyer, or (iii) constitute a
violation by the Buyer of any applicable law or regulation of any jurisdiction
as such law or regulation relates to Buyer or to the property of the Buyer.

4.3

No Litigation, Etc.  There is no material suit, action, or legal,
administrative, arbitration or other proceeding or governmental investigation
pending or, to Buyer's best knowledge, threatened against, materially affecting
or which will materially affect, the property of the Buyer.

4.4

Investment Intent.  The Buyer is acquiring the Shares being purchased pursuant
to this Agreement for his own account and for investment purposes and not with a
view to distribution or resale, nor with the intention of selling, transferring
or otherwise disposing of all or any part of the Shares except in compliance
with all applicable provisions of the Securities Act, the rules and regulations
promulgated by the SEC thereunder, and applicable state securities laws.





8










--------------------------------------------------------------------------------



4.5

Disclosure of Information.  The Buyer has access to review all the SEC Reports
and Buyer has had an opportunity to discuss the business, management, financial
affairs and the terms and conditions of the offering of the Shares with Seller.

4.6

Restricted Stock.  The Buyer understands that the Shares have not been, and will
not be, registered under the Securities Act, by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Buyer’s representations as expressed herein. The Buyer understands that the
Shares constitute “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Buyer must hold the
Shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.  

4.7

Legend.  The Buyer understands that all certificates representing securities of
the Company received by him pursuant to this Agreement shall bear the following
legend, or one substantially similar thereto:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933.  The shares have been acquired for investment and
may not be sold, transferred or assigned in the absence of an effective
registration statement for those shares under the Securities Act of 1933, as
amended, or an opinion satisfactory to the Company's counsel that registration
is not required under said Act.”

5.

PRE-CLOSING COVENANTS AND AGREEMENTS OF THE PARTIES

The Seller and the Company and the Buyer (as to covenants they expressly are
providing below in this Section 5 hereby covenant and agree that, from the date
hereof and until the Closing:

5.1

Access.  The Company (and its subsidiaries) shall afford to the officers,
attorneys, accountants and other authorized representatives of the Buyer free
and full access, during regular business hours and upon reasonable notice, to
the Company's books, records, personnel and properties (including, without
limitation, the work papers prepared by its auditors) so that the Buyer may have
full opportunity to make such review, examination and investigation as it may
desire of the Company's business and affairs.  The Company will cause its
employees, accountants and attorneys to cooperate fully with said review,
examination and investigation and to make full disclosure to the Buyer of all
material facts affecting the Company's financial conditions and business
operations.

5.2

Conduct of Business.  The Company shall each conduct its business only in the
ordinary and usual course and make no material change thereto.

5.3

Liabilities.  The Company shall not incur any Liability, direct or indirect,
absolute and continent, or otherwise, except in the ordinary course of its
business.

5.4

No Breach.  Each of the parties hereto will (i) use its best efforts to assure
that all of its respective representations and warrants contained herein are
true in all material





9










--------------------------------------------------------------------------------

respects at and as of the date hereof, and as of the Closing no breach shall
occur with respect to any of the parties' covenants, representations or
warranties contained herein that has not been cured by the Closing; (ii) not
voluntarily take any action or do anything which will cause a material breach of
or default respecting such covenants, representations or warranties; and (iii)
promptly notify the other of any event or fact which represents a breach or
default.

5.5

Other SEC/FINRA Filings.  The Company shall file with the SEC and the FINRA (if
required) all required forms and disclosure items in a timely manner (which
forms and disclosure items must be approved by legal counsel to the Company and
the Buyer prior to filing and/or disclosure) required and/or relating to this
Agreement or otherwise.

5.6

Public Announcements.  No party hereunder shall, without the express prior
written consent of the Buyer, make any announcement or otherwise disclose any
information regarding this Agreement and/or the transactions contemplated hereby
other than as required by law or otherwise deemed advisable in counsel's opinion
to ensure compliance with public disclosure requirements under the federal
securities laws. Notwithstanding the foregoing, the Buyer agrees that the
Company shall file a Current Report on Form 8-K with the SEC in the period
proscribed by applicable law regarding the execution and delivery of this
Agreement, provided, however, that the Buyer shall have had sufficient time to
review and comment on said Form prior to the filing thereof.

5.7

Brokers.  Each of the Company and the Seller on the one hand, and the Buyer on
the other hand represent and warrant to the other that neither has employed any
broker, finder or similar agent and no person or entity with which each has had
any dealings or communications of any kind is entitled to any brokerage,
finder's or placement fee or any similar compensation in connection with this
Agreement or the transaction contemplated hereby.

5.8

Expenses.  Each of the parties hereto agrees to bear its own expenses in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby.

5.9

Further Assurances.  Each of the parties shall execute such documents or other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated in this
Agreement.

6.

NATURE AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

6.1

Nature of Statements.  All statements contained in any exhibit, certificate or
other instruments delivered by or on behalf of any party hereto pursuant to this
Agreement, shall be deemed representations and warranties by such party.

6.2

Survival of Representations and Warranties.  Regardless of any investigation at
any time made by or on behalf of any party hereto or of any information any
party may have in respect thereof, all covenants, agreements, representations
and warranties made hereunder or pursuant hereto or in connection with the
transaction contemplated hereby shall survive the Closing and continue in effect
through the first anniversary of the Closing.





10










--------------------------------------------------------------------------------



7.

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE BUYER

The obligations of the Buyer to effectuate the Closing is subject to the
fulfillment, prior to the date of Closing, of each of the following conditions
(any one or more of which may be waived by the Buyer unless such condition is a
requirement of law).

7.1

Representations and Warranties.  All representations and warranties of the
Company and the Seller contained in this Agreement and in any written statement,
exhibit or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects as of the date hereof and as of the Closing Date.  

7.2

Covenants.  The Company and the Seller shall have performed and complied in all
material respects with all covenants and other agreements required by (or
contained in) this Agreement to be performed or complied with or by them prior
to or at the Closing Date.

7.3

No Actions.  No action, suit, proceeding or investigation shall have been
instituted against the Seller or the Company, and be continuing before a court
or before or by a governmental body or agency, and be unresolved, to restrain or
to prevent or to obtain damages in respect of, the carrying out of the
transactions contemplated hereby or which might materially and adversely affect
the rights of the Buyer to consummate the transactions contemplated hereby.

7.4

Approvals.  The Seller and the Company shall have obtained all approvals and
consents to consummate this Agreement and the transactions to be consummated at
or immediately following the Closing, in accordance with all applicable laws,
rules and regulations.

7.5

Due Diligence.  The Buyer shall have completed to its sole satisfaction its due
diligence of the Company, the Seller and all other items it deems necessary
and/or advisable, and shall be satisfied with the results thereof.

7.6

Closing Documents.  The Buyer shall receive all of the documents (executed where
applicable) set forth in Section 2.2 and Section 2.3 of this Agreement, which
documents shall be in form and substance reasonably satisfactory to Buyer and
his legal counsel.

7.7

Resignation of Officer. Effective on the Closing Date, all officers of the
Company shall have resigned as such and the Company shall have appointed the
Buyer as the sole officer and a director of the Company.

7.8

Liabilities. The Buyer shall be satisfied, in its sole and absolute discretion,
that there are no liabilities, obligations or indebtedness of the Company.

8.

CONDITIONS PRECEDENT TO THE OBLIGATION TO THE COMPANY AND THE SELLER TO CLOSE

The obligations of the Company and the Seller to effectuate the Closing is
subject to the fulfillment, prior to the date of Closing, of each of the
following conditions (any one or more of which may be waived by the Buyer unless
such condition is a requirement of law).





11










--------------------------------------------------------------------------------



8.1

Representations and Warranties.  All representations and warranties of the Buyer
contained in this Agreement and in any written statement, Exhibit or other
documents delivered pursuant hereto or in connection with the transactions
contemplated hereby shall be true and correct in all material respects as of the
date hereof  and as of the Closing Date.

8.2

Covenants.  The Buyer shall have performed and complied in all material respects
with all covenants and other agreements required by (or contained in) this
Agreement to be performed or complied with by him prior to or at the Closing.

8.3

No Actions.  No action, suit, proceeding or investigation shall have been
instituted against the Buyer, and be continuing before a court or before or by a
governmental body or agency, and be unresolved, to restrain or to prevent or to
obtain damages in respect of, the carrying out of the transactions contemplated
hereby, or which might materially and adversely affect the rights of the Seller
and the Company to consummate the transactions contemplated hereby.

8.4

Form 8-K.  The Current Report on Form 8-K disclosing the Closing shall have been
reviewed and approved by the Buyer.

9.

INDEMNIFICATION BY THE COMPANY AND THE SELLER

9.1

Claims Against the Company and the Seller.

(a)

The Company and the Seller, jointly and severally, shall indemnify and hold the
Buyer harmless from and against any loss, damage or expense (including
reasonable attorneys' fees) caused by or arising out of any claim made against
the Company:

(i)

for any broker's or finder's fee or any similar fee, charge or commission
incurred by the Company and/or the Seller prior to or in connection with this
Agreement or the transaction contemplated hereby;

(ii)

for any foreign, Federal, state or local tax of any kind arising out of or by
reason of the existence or operations of the Company and/or the Seller prior to
the Closing, including, without limitation, any payroll taxes owed by the
Company on account of compensation paid to any employee of the Company prior to
such date;

(iii)

in respect of any salary, bonus, wages or other compensation of any kind owed by
the Company to its employees for services rendered on or prior to the Closing;

(iv)

for any damages to the environment caused by or arising out of any pollution
resulting from or otherwise attributable to the operation of the business of the
Company prior to the Closing;

(v)

in respect of any payable of the Company incurred prior to the Closing;

(vi)

in respect of any Liability incurred on or before the





12










--------------------------------------------------------------------------------

Closing, including, without limitation, with respect to the execution and
performance of this Agreement; and

(vii)

for expenses required to be borne by the Company and/or the Seller under the
provisions of this Agreement.

(b)

Other Matters.  The Company and the Seller, jointly and severally, shall also
indemnify and hold the Buyer and his affiliates, agents, representatives and,
heirs, harmless from and against any loss, damage or expense (including
reasonable attorneys' fees) caused by or arising out of (i) any breach or
default in the performance by the Company and the Seller of any covenant or
agreement of the Company or the Seller contained in this Agreement, (ii) any
breach of warranty or inaccurate or erroneous representation made by the Company
or the Seller herein or in any exhibit, certificate or other instrument
delivered by or on behalf of the Company and the Seller pursuant hereto, and
(iii) any and all actions, suits, proceedings, claims, demands, judgments, costs
and expenses (including reasonable legal and accounting fees) incident to any of
the foregoing.

10.

INDEMNIFICATION BY BUYER

The Buyer shall indemnify and hold harmless the Seller from and against all
loss, damage or expense (including reasonable attorneys' fees) caused by or
arising out of (i) any breach or default in the performance by the Buyer of any
covenant or agreement of the Buyer contained in this Agreement, (ii) any breach
of warranty or inaccurate or erroneous representation made by the Buyer herein
or in any certificate or other instrument delivered by or on behalf of the Buyer
pursuant hereto, (iii) any and all actions, suits, proceedings, claims, demands,
judgments, costs and expenses (including reasonable legal and accounting fees)
incident to the foregoing, and (iv) any broker's or finder's fee or any similar
fee, charge or commission incurred by Buyer prior to or in connection with this
Agreement or the transaction contemplated hereby.

11.

NOTICE AND OPPORTUNITY TO DEFEND

Promptly after the receipt by Buyer or the Company and/or the Seller of notice
of any action, proceeding, claim or potential claim (any of which is hereinafter
individually referred to as a “Circumstance”) which could give rise to a right
to indemnification under this Agreement, such party (the “Indemnified Party”)
shall give prompt written notice to the party or parties who may become
obligated to provide indemnification hereunder (the “Indemnifying Party”).  Such
notice shall specify in reasonable detail the basis and amount, if
ascertainable, of any claim that would be based upon the Circumstance.  The
failure to give such notice promptly shall relieve the Indemnifying Party of its
indemnification obligations under this Agreement, unless the Indemnified Party
establishes that the Indemnifying Party either had knowledge of the Circumstance
or was not prejudiced by the failure to give notice of the Circumstance.  The
Indemnifying Party shall have the right, at its option, to compromise or defend
the claim, at its own expense and by its own counsel, and otherwise control any
such matter involving the asserted liability of the Indemnified Party, provided
that any such compromise or control shall be subject to obtaining the prior
written consent of the Indemnified Party which shall not be unreasonably
withheld. An Indemnifying Party shall not be liable for any costs of settlement





13










--------------------------------------------------------------------------------

incurred without the written consent of the Indemnifying Party.  If any
Indemnifying Party undertakes to compromise or defend any asserted liability, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party agrees to cooperate fully with the Indemnifying Party and its
counsel in the compromise of or defense against any such asserted liability.
 All costs and expenses incurred in connection with such cooperation shall be
borne by the Indemnifying Party, provided such costs and expenses have been
previously approved by the Indemnifying Party. In any event, the Indemnified
Party shall have the right at its own expense to participate in the defense of
an asserted liability.

12.

MISCELLANEOUS

                12.1 Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, successors and assigns.  No assignment of this Agreement or of any rights
hereunder shall relieve the assigning party of any of its obligations or
liabilities hereunder.

12.2

Notices.  All notices, requests, claims, demands and other communications given
or made pursuant hereto shall be in writing and shall be deemed to have been
duly given if delivered in person against written receipt, by facsimile
transmission, by email, overnight courier prepaid, or mailed by prepaid first
class registered or certified mail, postage prepaid, return receipt requested to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section):




If to the Seller, as follows:




John Goodhew

_______________

Attn. _____________

Email:

If to the Buyer, as follows:




Albert Mitrani

_________

_________

Email:




with a copy (which shall not constitute notice) to:




David Lubin & Associates, PLLC

108 S. Franklin Avenue

Suite 10

Valley Stream, NY 11580

Telecopy: 516-887-8250





14










--------------------------------------------------------------------------------

Attn: David Lubin, Esq.

david@dlubinassociates.com




All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
email, to the email address as provided in this Section, be deemed given upon
sending such email, (iv) if delivered by overnight courier to the address as
provided in this Section, be deemed given on the earlier of the first business
day following the date sent by such overnight courier or upon receipt, or (v) if
delivered by mail in the manner described above to the address provided in this
Section, be deemed given on the earlier of the third business day following
mailing or upon receipt. In order for any such notice to be deemed given as
provided above, other than if sent by email, any such notice must also be
accompanied by an email to the recipient. In order for any such notice to be
deemed given that is sent by email as provided above, any such notice must also
be accompanied by sending such notice in the mail.




12.3

Waiver; Remedies.  No delay on the part of any of the Seller, the Company or
Buyer in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of the Seller, the Company or
Buyer of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise of any other right, power or privilege hereunder.  The rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies which the parties hereto may otherwise have at law or in equity.

12.4

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings (in writing, oral or otherwise) of the parties
relating thereto.

12.5

Amendment.  This Agreement may be modified or amended only by written agreement
of the parties hereto.

12.6

Counterparts.  This Agreement may be executed in multiple counterparts and by
facsimile each of which shall be an original, but all of which shall be deemed
to constitute one instrument. The delivery of an executed counterpart of this
Agreement by electronic means, including by facsimile or  by "pdf" attachment to
email, shall be deemed to be valid delivery thereof binding upon all the parties
hereto.

12.7 Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof.  The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to, arising out of or under this Agreement,
shall be brought solely and exclusively in a federal or state court located in
the City of New York.  By its execution hereof, the parties hereby expressly
covenant and irrevocably submit to the in personam jurisdiction of the federal
and state courts located in the City of New York and agree that any process in
any such action may be served upon any of them personally, or by certified mail
or registered mail upon them or their agent, return receipt





15










--------------------------------------------------------------------------------

requested, with the same full force and effect as if personally served upon them
in the City of New York.  The parties hereto expressly and irrevocably waive any
claim that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto.  In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements in an amount judicially determined.

12.8

Captions.  All section titles or captions contained in this Agreement, in any
exhibit referred to herein or in any exhibit annexed hereto are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement.

12.9

Independent Counsel.  This Agreement shall be construed to effectuate the mutual
intent of the parties. The parties and their counsel have cooperated in the
drafting and preparation of this Agreement, and this Agreement therefore shall
not be construed against any party by virtue of its role as the drafter thereof.
No drafts of this Agreement shall be offered by any party, nor shall any draft
be admissible in any proceeding, to explain or construe this Agreement. Each
party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.

13.

TERMINATION; WAIVER; NO SHOP

13.1

Termination.  Notwithstanding anything herein or elsewhere to the contrary; this
Agreement may be terminated and the transactions provided for herein abandoned
at any time prior to the Closing by mutual written consent of the Buyer, Company
and the Seller.

13.2

Waiver.  Any condition to the performance of any party hereto which legally may
be waived on or prior to the Closing may be waived at any time by the party
entitled to the benefit thereof by action taken or authorized by an instrument
in writing executed by the relevant party or parties.  The failure of any party
at any time or times to require performance of any provision hereof shall in no
manner affect the right of such party at a later time to enforce the same.  No
waiver by any party of the breach of any term, covenant, representation or
warranty contained in this Agreement as a condition to such party's obligations
hereunder shall release or affect any liability resulting from such breach, and
no waiver of any nature, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such condition or of any breach of any other term, covenant,
representation or warranty of this Agreement.

13.3

No Shop. Through the earlier of the Closing or the date of termination of this
Agreement pursuant to the terms hereof, neither the Company nor the Seller
shall, directly or indirectly, through any director, officer, employee, agent,
representative or otherwise (and each of said parties shall use reasonable
efforts to insure such persons shall not directly or indirectly) (i) solicit,
initiate or encourage the submission of inquiries, proposals or offers from any
person relating to (x) any business combination with respect to the Company,
including without limitation the issuance of any securities of the Company; or
(y) the sale of any of the assets





16










--------------------------------------------------------------------------------

and/or capital stock of the Company (in either case, an "Alternative
Transaction"), (ii) enter into or participate in any negotiations, or initiate
any discussions or continue any discussions initiated by others, regarding any
Alternative Transaction, or furnish to any other person any information with
respect to the assets or business of the Company or its business for the
purposes of pursuing a possible Alternative Transaction with any other party, or
(iii) otherwise participate in, assist, facilitate or encourage any effort or
attempt by any other person to do any of the foregoing, except as required by
law as fiduciaries.  The Company shall promptly notify the Buyer of any proposal
or inquiry made to it or the Seller or any of its agents, representatives, or
otherwise with respect to any of the foregoing.




Remainder of Page Intentionally Omitted; Signature Page to Follow





17










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered on the day and year first above written.







BESPOKE TRICYCLES, INC.







By:/s/ John Goodhew

Name:

John Goodhew

Title:   Sole Officer and Director










SELLER:




/s/ John Goodhew

John Goodhew










BUYER:




/s/ Albert Mitrani

Albert Mitrani











18








